DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“a radical generating unit that generates a radical having an oxidizing ability other than a hydrogen radical or/and a radical having a reducing ability” in claims 2-17;
“a radical irradiation unit that irradiates an inside of the reaction chamber with the radical generated by the radical generating unit” in claims 2-17;
“a separation detection unit that separates product ions generated from the precursor ion by a reaction with the radical according to a mass-to-charge ratio and detects a product ion” in claims 2-17; 
“vacuum discharge unit” in claims 7-8;
“heat applying unit” in claim 9;
“heat unit” in claim 10; and
“structure estimation unit” in claims 3 and 11-17.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claims 1 and 2 recite, “a radical having an oxidizing ability other than a hydrogen radical.” “Hydrogen radical” is defined in the specification to mean “a kind of radical having an oxidizing ability in a sense that it abstracts a hydrogen atom from the hydrocarbon chain.” PgPub para 25. This is a functional definition of the limitation, since it defines the phrase in terms of what it does, i.e., abstracts a hydrogen atom from a hydrocarbon chain. However, the specification appears to distinguish “hydrogen radicals” from “hydroxyl radicals,” even though hydroxyl radicals are known to abstract hydrogen from a hydrocarbon chain1. As such, it is unclear whether “hydrogen radical” is just H*, or if it includes other radicals, such as hydroxyl and hydroperoxyl. For the purposes of examination, the former option will be assumed.
Claims 6-7 and 10 use the phrase “raw gas.” It is unclear what is meant by this phrase, and how a “raw gas” is to be distinguished from a “gas” generally. The limitation makes the claim indefinite because one of ordinary skill in the art would not be able to ascertain whether a particular gas was “raw”, and thus infringing upon the claimed invention.
Claim 10 recites the limitations "the raw gas" and “the raw gas supply source.”  There is insufficient antecedent basis for these limitations in the claim.



Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2 and 4-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 2009/0152458 A1 [Vilkov].

Regarding Claim 1:
Vilkov teaches a mass spectrometry method for generating a product ion from a precursor ion derived (abstract) from a sample component having a hydrocarbon chain (para 71) and mass-analyzing the product ion (claim 40), comprising: 
irradiating the precursor ion with a radical having (claim 1) an oxidizing ability other than hydrogen radical or/and with a radical having a reducing ability to generate product ions (claims 15-19 describe various non-H* radicals); 
separating the product ions according to a mass-to-charge ratio to detect a product ion (claim 40 speaks to measuring m/z’s of fragment ions, this inherently includes separating said fragment ions since measuring different m/z requires separating m/z into detectable packets); and 
estimating a structure of the hydrocarbon chain based on a mass-to-charge ratio and an intensity of the detected product ion (para 47).

Regarding Claim 2:
Vilkov teaches a mass spectrometer for generating a product ion from a precursor ion derived from a sample component having a hydrocarbon chain and mass-analyzing the product ion (Fig. 1), comprising: 
a reaction chamber into which the precursor ion is introduced (Fig. 1 “reaction chamber”); 
a radical generating unit (the specification states that this 112(f) limitation corresponds to a corona discharge device as described in para 32 or an RF plasma source as described in para 34. The corona needle and tube generating radicals in Vilkov Fig. 1 anticipates this limitation since it is the same structure as the described corona discharge device. Further, the RF radical source of Vilkov para 72 correspond to the RF plasma source of the 112(f) limitation.) that generates a radical having an oxidizing ability other than a hydrogen radical or/and a radical having a reducing ability (claims 15-19 describe various non-H* radicals); 
a radical irradiation unit (the specification states that this 112(f) limitation corresponds to a nozzle described in para 51. The nozzle in Vilkov Fig. 1 anticipates this limitation since it is the same structure.) that irradiates an inside of the reaction chamber with the radical generated by the radical generating unit (claim 1, Fig. 1); and 
a separation detection unit (this 112(f) limitation is interpreted to correspond to a mass spectrometer. Vilkov teaches the use of a mass spectrometer in the abstract) that separates product ions generated from the precursor ion by a reaction with the radical according to a mass-to-charge ratio and detects a product ion (Fig. 4).

Regarding Claim 4:
Vilkov teaches the mass spectrometer according to claim 2, wherein the radical generating unit generates at least one of a hydroxy radical and an oxygen radical (claims 16-17).

Regarding Claim 5:
Vilkov teaches the mass spectrometer according to claim 2, wherein the radical generating unit inherently generates a nitrogen radical. Per para 53 of Vilkov, nitrogen gas is used to generate the radical species. Figs. 4 and 6 demonstrates peaks created by Nitrogen radicals, i.e. “-NH3” peaks. Further, the instant specification explains that nitrogen radicals are formed by RF discharge of Nitrogen under vacuum. Vilkov describes the use of RF discharge to produce radicals at para 72 and the use of nitrogen as a carrier gas therein in para 53. As such, the radical generating unit would necessarily produce nitrogen radicals in the same fashion as is claimed.).  

Regarding Claim 6:
Vilkov teaches the mass spectrometer according to claim 2, wherein the radical generating unit generates a radical from a raw gas containing at least one kind of water vapor, nitrogen gas, and air (paras 62-64).

Regarding Claim 7:
Vilkov teaches the mass spectrometer according to claim 2, wherein the radical generating unit further includes a radical generation chamber (as shown in Fig. 1), a vacuum exhaust unit for exhausting the radical generation chamber (the ion/radical reaction chamber acts as such an exhaust unit to the radical generating chamber since it connects said chamber to the mass spectrometer, which is under vacuum per para 30. Such a connection to a lower pressure area, i.e., the vacuum chamber, would inherently yield a net flow toward the vacuum. Such a flow is an exhaust.), a raw gas supply source for introducing a raw gas into the radical generating chamber (Fig. 1 -source of reaction gas), and a vacuum discharge unit for generating a vacuum electrical discharge in the radical generation chamber (the specification describes this limitation as a number of possible options, including a RF plasma source. Vilkov teaches that an RF plasma source may be used in place of the corona needle at para 72).

Regarding Claim 8:
Vilkov teaches the mass spectrometer according to claim 7, wherein the vacuum discharge unit is a radio-frequency plasma source (para 72).

Regarding Claim 9:
Vilkov teaches the mass spectrometer according to claim 2, further comprising: a heat applying unit for applying heat to a precursor ion introduced into the reaction chamber (Fig. 1 Ring heater).

Regarding Claim 10:
Vilkov teaches the mass spectrometer according to claim 2, further comprising: a heating unit for heating the raw gas, which is provided in at least one of the raw gas supply source, the reaction chamber, and a flow path from the raw gas supply source to the reaction chamber (paras 50-51).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Vilkov in view of US 2017/0047211 A1 [Green].

Regarding Claim 3:
Vilkov teaches the mass spectrometer according to claim 2, but fails to teach that it further comprises: a structure estimation unit that estimates a structure of the hydrocarbon chain based on a mass-to-charge ratio and an intensity of the detected product ion.
This structure estimation unit is interpreted under 35 USC 112(f) to correspond to a computer configured to perform the claimed function by way of a program installed therein.
Green teaches a control system (para 78), i.e. a programmed computer, determining the position of unsaturated bonds in a hydrocarbon, which is a determination of structure of said hydrocarbon, by analyzing the intensities and masses of fragment ions (abstract, paras 23, 87, 119-120). It would have been obvious to one of ordinary skill in the art before the effective time of filing to add Green’s control system based determination of hydrocarbon structure to Vilkov. One would have been motivated to do so since this would provide an effective technique for locating double bonds of sample lipids (Green paras 18, 24). 

Regarding Claim 11:
The modified invention of claim 3 teaches the mass spectrometer according to claim 3, wherein the structure estimation unit searches a product ion generated by dissociating the precursor ion at a position of an unsaturated bond included in the hydrocarbon chain so as to estimate the position of the unsaturated bond (Green para 71).

Regarding Claim 12:
The modified invention of claim 3 teaches the mass spectrometer according to claim 3, wherein the structure estimation unit searches for a product ion generated by dissociating the precursor ion at a position of a carbon-carbon bond included in the hydrocarbon chain (paras 69-70, 83-84, 118-119) so as to estimate a bonding position of the hydrocarbon chain in the sample component (Green paras 71, 87).

Regarding Claim 13:
The modified invention of claim 12 teaches the mass spectrometer according to claim 12, wherein the structure estimation unit estimates a structure of the hydrocarbon chain by extracting a set of product ions having a mass difference of 12 Da or 14 Da (Green para 169, the product ions are the result of losing CH2, which has a mass of 14 Da.).

Regarding Claim 14:
The modified invention of claim 3 teaches the mass spectrometer according to claim 3, wherein the sample component is one in which a substance having a known structure or structure candidate is bound to a hydrocarbon chain (Green paras 177, 188, 206), the mass spectrometer further comprising: a compound database in which information on the structure or structure candidate is recorded (Green paras 177-178), wherein the structure estimation unit estimates a structure of the sample component based on a mass-to-charge ratio of the detected product ion and information on the structure or structure candidate recorded in the compound database (Green paras 178-179, 225).

Allowable Subject Matter
Claims 15-17 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WYATT A STOFFA whose telephone number is (571)270-1782. The examiner can normally be reached M-F 0700-2000 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 5712722293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WYATT STOFFA
Primary Examiner
Art Unit 2881



/WYATT A STOFFA/            Primary Examiner, Art Unit 2881                                                                                                                                                                                            


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1See Fig. 1 of Nah, Theodora, et al. "OH-initiated oxidation of sub-micron unsaturated fatty acid particles." Physical Chemistry Chemical Physics 15.42 (2013): 18649-18663.